Citation Nr: 0509752	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to or aggravated by 
service-connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash, to include as secondary to or aggravated by 
service-connected PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for arthritis, left 
shoulder.

6.  Entitlement to an initial disability evaluation in excess 
of 30 percent for PTSD.

7.  Entitlement to an increased initial evaluation for 
shrapnel wound, left arm, with retained metallic foreign 
body, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  During his service in Vietnam, he earned a Bronze Star 
medal, a Combat Infantryman Badge, and a Purple Heart, as 
well as several other awards and decorations.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating decision issued in March 
2002, the RO granted a claim of entitlement to service 
connection for PTSD, and assigned an initial 30 percent 
disability evaluation, and denied requests to reopen claims 
for service connection for a low back disorder, a skin rash, 
hearing loss, and tinnitus.  In June 2002, the veteran 
disagreed with the initial evaluation assigned for PTSD.  In 
September 2002, the veteran disagreed with the denial of the 
requests to reopen the claims of entitlement to service 
connection for a low back disorder, skin rash, hearing loss, 
and tinnitus.  The RO issued a statement of the case (SOC) 
addressing each of these issues in June 2003.  Less than 60 
days after the issuance of that SOC, in early August 2003, 
the veteran submitted a timely substantive appeal.  In August 
2003, the veteran submitted evidence to support a contention 
that a back disorder and a skin disorder were secondary to or 
aggravated by service-connected PTSD.  In August 2004, the RO 
reopened the claims and denied service connection for a back 
disorder and a skin disorder, including as due to PTSD, on 
the merits.  

By a rating decision issued in February 2003, the RO denied 
an increased (compensable) evaluation for a shrapnel wound, 
left arm, and denied a claim of entitlement to service 
connection for left shoulder arthritis as secondary to a 
shell fragment wound of the left arm.  The veteran disagreed 
with those denials later that same month.  The RO issued a 
SOC addressing, in pertinent part, these two issues in June 
2003.  In August 2003, the veteran submitted a timely 
substantive appeal.  Thereafter, by a rating decision issued 
in July 2004, the RO granted a compensable, 10 percent 
evaluation for the shell fragment wound, left arm, with 
retained metallic foreign body, and assigned that evaluation 
effective as of the veteran's original claim for service 
connection for that disability.  However, as a 10 percent 
initial evaluation is not the maximum schedular evaluation 
available for that disability, the veteran's claim for an 
increased initial evaluation remains in contention.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

After reviewing the evidence and contentions of record, the 
Board finds that the issues on appeal are most accurately 
described as stated on the title page of this decision.

By a statement submitted in October 2003, the veteran 
submitted a request to reopen claims for service connection 
for rectal bleeding and gastrointestinal problems, including 
as secondary to PTSD.  The claim that rectal and 
gastrointestinal problems were secondary to PTSD was 
considered an original claim.  That claim was denied on the 
merits in a July 2004 rating decision.  The record before the 
Board does not reflect that the veteran has disagreed with or 
appealed the denial of that claim, and no issue regarding a 
claim for service connection for rectal bleeding or a 
gastrointestinal disorder is before the Board on appeal at 
this time.  The Board notes that the period for timely 
disagreement with that rating decision has not yet expired.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for fragment wound, left arm, with retained 
metallic foreign body, and the claim of entitlement to 
service connection for a skin disorder as secondary to or 
aggravated by service-connected PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the multiple issues addressed in 
this decision has been obtained, and all statutory duties to 
the veteran have been met.

2.  A November 1996 rating decision which denied claims of 
entitlement to service connection for a back disorder, a skin 
rash, hearing loss, and tinnitus, on the basis that there was 
no medical evidence or opinion linking those disorders, if 
present, to the veteran's service, became final in the 
absence of timely disagreement or appeal.

3.  A private medical opinion linking the veteran's service-
connected PTSD to a current back disorder and to a skin 
disorder, submitted since the November 1996 rating decision, 
is material to a key criterion for establishing service 
connection, and that evidence is neither cumulative nor 
redundant, and must be considered in order to fairly decide 
the merits of these claims under the applicable laws and 
regulations.

4.  The additional evidence associated with the claims files 
since the November 1996 rating decision which denied a claim 
of entitlement to service connection for hearing loss 
includes cumulative or redundant evidence, and a VA 
examination report which states that the veteran's hearing 
loss was not incurred in service, and thus the additional 
evidence is not material to the claim, and need not be 
considered in order to fairly decide the merits of the claim. 

4.  Medical opinion of record establishes that the veteran 
does not have a current low back disorder which is 
etiologically related to his service or to his service-
connected PTSD.

5.  The report of VA examination conducted in June 2004 
places the evidence in equipoise as to whether there is a 
link, or nexus, between the veteran's service and current 
complaints of tinnitus, and thus the additional evidence is 
material to the claim, must be considered in order to fairly 
decide the merits of the claim under the applicable laws and 
regulations and supports a conclusion that tinnitus was 
incurred during service. 

6.  Medical opinion of record establishes that the veteran's 
arthritis, left shoulder, is not etiologically related to his 
service-connected shell fragment wound, left arm.

7.  The veteran's PTSD is productive of occupational and 
social impairment, anxiety, anger, tearfulness, panic 
attacks, physiologic responses, isolation, sleep 
disturbances, intrusive thoughts, and continued sleep 
disturbances, among other symptoms associated with his PTSD, 
and Global Assessment of Functioning (GAF) scores varying 
from 47 to 55, but is not manifested by suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, unprovoked 
irritability with periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.   


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the 
November 1996 rating decision which denied the claim of 
entitlement to service connection for hearing loss, and which 
become final, is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001, as in effective prior 
to August 2001).

2.  New and material evidence having been received, the 
November 1996 rating decision which denied claims of 
entitlement to service connection for a back disorder, a skin 
disorder, and tinnitus, which had become final, is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001, as in effective prior to August 2001).

3.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).

4.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2004).

5.  The criteria for service connection for arthritis, left 
shoulder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2004).

6.  The criteria for an initial 50 percent evaluation, but no 
higher evaluation, for service-connected PTSD, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for a back disorder, a skin disorder, hearing 
loss, and tinnitus, and claims that he is entitled to service 
connection for arthritis, left shoulder.  The veteran also 
contends that he is entitled to an initial evaluation in 
excess of 30 percent for PTSD.



Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims on 
appeal were submitted in April 2001, or thereafter, and were 
all submitted after the enactment of the VCAA, so the VCAA is 
applicable to the claims on appeal, recognizing that the 
application of the VCAA is modified as to the requests to 
reopen previously-denied claims of entitlement to service 
connection.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2001, a few months after the veteran had submitted 
the April 2001 claims, and prior to any determination as to 
any issue raised in the April 2001 claims, the RO notified 
the veteran specifically of the enactment of the VCAA and 
VA's duties to notify the veteran as to information or 
evidence required to substantiate the claims, and the duty to 
assist in obtaining evidence.  The RO advised the veteran 
that copies of treatment records of identified providers had 
been requested.  The RO set forth the criteria for 
establishing service connection, and advised the veteran of 
his responsibility to identify or submit records.

In January 2002, the RO, in pertinent part, notified the 
veteran that new and material evidence was required to reopen 
the claims of entitlement to service connection for hearing 
loss, tinnitus, a skin disorder, and a chronic low back 
disorder, because denials of those claims had become final in 
1997.  The RO explained the definition of new and material 
evidence, and discussed some of the types of evidence that 
could be considered new and material.  The RO also advised 
the veteran that he had up to one year to identify or submit 
additional evidence.  The RO outlined VA's duty to assist him 
in obtaining evidence and explained what types of evidence VA 
would assist him to obtain.  The letter also advised the 
veteran as to the status of each of the claims.

The March 2002 rating decision advised the veteran of the 
criteria for the next higher evaluation, a 50 percent 
evaluation, for PTSD, and advised the veteran why the 
additional evidence regarding a low back disorder, hearing 
loss, and tinnitus was not new and material.  The cover 
letter to that rating decision also informed the veteran of 
the availability of the decision review officer (DRO) 
process.  

In May 2002, the veteran submitted a claim of entitlement to 
an increased (compensable) evaluation for left arm disability 
residual to a shell fragment wound and sought service 
connection for arthritis of the left shoulder as due to that 
shell fragment wound and retained shrapnel.  By a letter 
issued in October 2002, the RO notified the veteran of VA's 
duty to notify and assist him regarding these claims.

By a memorandum submitted by the veteran's representative in 
October 2002, the veteran requested that his case be reviewed 
by a DRO and a hearing be conducted by the DRO, if needed.  
The veteran testified before a DRO in October 2003.  

The February 2003 rating decision advised the veteran of the 
criteria for an increased (compensable) evaluation for a 
shrapnel wound, left arm, and advised the veteran that there 
was no evidence that arthritis of the left shoulder was 
secondary to his shell fragment wound in that left arm.  The 
veteran disagreed with that rating decision later that same 
month.

The June 2003 SOC provided the veteran with the full text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the provisions of the VCAA.  That regulatory text advised the 
veteran of VA's duties to notify and assist him.  The RO also 
set forth the regulations governing service connection and 
presumptions of service connection and service connection for 
secondary disorders.  The RO provided the full text of the 
criteria for evaluating scars under 38 C.F.R. § 4.118, 
including both the version of that regulation as in effect 
prior to August 2002 and the version in effect after revision 
in August 2002.  The RO also advised the veteran of the 
criteria for evaluating mental disorders under 38 C.F.R. § 
4.130, including the criteria for each disability level.
 
SSOCs were issued in August 2004 and November 2004.  These 
SSOCs reviewed the additional evidence obtained since the 
last SOC or SSOC.  

Finally, the veteran was advised in February 2005 that his 
appeal and records were being forwarded to the Board.  He was 
advised that he had 90 days, or until the Board issued a 
decision, to request a hearing or to send additional 
evidence.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the veteran was last 
advised of the complete text of 38 C.F.R. § 3.159, and the 
Board may complete appellate review.  Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran was 
provided with notice of the enactment of the VCAA prior to 
the AOJ determination on the April 2001 claims and again 
prior to adjudication of the May 2002 claims. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA, in several 
communications.  The Board finds that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the multiple claims at issue here.  

Requests to reopen claims for service connection

By claims submitted in August 1996, the veteran, in pertinent 
part, sought service connection for a skin disorder, for 
hearing loss with tinnitus, and for a back disorder, claimed 
as a herniated disc.  By a rating decision issued in November 
1996, those claims were denied.  The veteran requested a 
personal hearing regarding those denials.  The personal 
hearing was scheduled in January 1997.  The veteran did not 
report for that hearing.  He did not submit a timely notice 
of disagreement or appeal regarding the November 1996 rating 
decision, and that decision became final in November 1997.

In April 2001, the veteran sought to reopen claims of service 
connection for those disorders.  The Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Although the 
claims for service connection for a back disorder, a skin 
disorder, hearing loss, and tinnitus were denied in November 
1996, the veteran may reopen the claims, if he submits new 
and material evidence.  38 U.S.C.A. § 5108; Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

Applicable law and regulations

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  No other 
standard than that articulated in the regulation applies to 
the determination in this case.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156(a) has been amended, the amended 
version is effective only for applications to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001).  Thus, it does not apply to the requests 
to reopen the claims of entitlement to service connection for 
a low back disorder, a skin rash, hearing loss, and tinnitus, 
because those requests were submitted in April 2001.



1.  Request to reopen claims for service connection, back 
disorder and skin disorder

At the time of the November 1996 rating decision, the 
evidence of record included the veteran's service medical 
records, which disclosed one episode of treatment for back 
pain in service in February 1967, and disclosed no evidence 
of treatment of a skin disorder.  The veteran's October 1968 
separation examination described his skin and back as normal.  
In the history he completed for purposes of service 
separation examination, the veteran himself did not report 
any back disorder or complaint or skin disorder or complaint.  

Outpatient private clinical records from Dr. R.E. dated from 
August 1996 to October 1996 disclosed a history of a 
herniated disc.  The report of MRI (magnetic resonance 
imaging) examination report conducted in 1990 by the Wichita 
VA Medical Center also disclosed a diagnosis of a herniated 
disc.  

On VA examination conducted in October 1996, the examiner 
assigned a diagnosis of urticaria, undetermined cause. 

Following review of this evidence in November 1996, the RO 
denied the claims, finding no link between the veteran's 
current back disorder or skin disorder and the one episode of 
treatment for back pain in service.

A private medical statement written by Dr. R.E, received by 
VA in August 2003, provides an opinion, in essence, that the 
veteran's PTSD more than likely caused the "unknown rashes" 
that plagued the veteran and aggravated back spasms, a 
disorder made worse with underlying stress.  

Because the private medical opinion received since the 
November 1996 denial of the claims for service connection for 
a back disorder and for a skin disorder, which denials were 
based on absence of any evidence that the disorders were 
linked to the veteran's service, provides a medical nexus 
this evidence meets a key requirement for establishing 
service connection.  Since there was no nexus evidence at the 
time of the previous denial in 1996, the private medical 
opinion submitted in August 2003 is both new and material, 
and warrants reopening the claims.  


Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, the RO obtained medical opinion as to 
whether the veteran had a current back disorder due to 
service or due to service-connected PTSD.  That claim is 
addressed below, on the merits.  

However, the clinical evidence of record does not establish 
that the veteran has a current skin disorder, so further 
development of the claim is required.  That claim is 
addressed in the REMAND appended to this decision.  

2.  Request to reopen claim for service connection for 
hearing loss

At the time of the November 1996 rating decision, the 
evidence of record included the veteran's service medical 
records, which disclosed normal hearing on induction 
examination and normal hearing on separation examination.  
The report of VA examination conducted in October 1996 
disclosed mild to moderate high frequency sensorineural 
hearing loss, and the veteran reported that such hearing loss 
began during his service.  However, since no hearing loss was 
present on separation examination, the RO denied the claim.

Evidence obtained after the November 1996 rating decision 
includes the report of private audiogram conducted in a 
November 1995.  That examination report discloses hearing 
thresholds of 40 decibels in the left ear at 3000 and 4000 
Hertz (Hz) and thresholds of 50 decibels in the right ear at 
3000 and 4000 Hz.  Additional private clinical records 
associated with the claims file disclosed hearing loss.  

The examiner who conducted a May 2004 examination assigned a 
diagnosis of moderately severe sensorineural hearing loss 
from 3000 to 8000 Hz bilaterally.  The examiner noted that 
the veteran contended that his hearing loss was the result of 
noise exposure during military service.  The veteran denied 
post-service occupational or recreational noise exposure.  
The examiner noted that the veteran's induction examination 
and separation examination disclosed normal hearing 
sensitivity at each tested frequency, bilaterally.  The first 
post-service evidence that the veteran complained of hearing 
loss was in 1995.  The examiner concluded that, since the 
veteran's induction and separation examinations showed normal 
hearing, his hearing loss was not caused by or a result of 
his service.

The evidence obtained since November 1996 which discloses 
that the veteran has a sensorineural hearing loss is not new, 
since that information was of record at the time of the 1996 
rating decision.  The veteran's statements attributing his 
current hearing loss to his service are cumulative, in that 
he had provided statements to that effect at the time of the 
November 1996 rating decision.  The May 2004 medical opinion 
of record which specifically addresses the question at issue 
is new, but unfavorable to the veteran.  This evidence is not 
material, in that this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The evidence of record remains devoid of clinical evidence or 
opinion linking the veteran's current hearing loss to his 
service or any incident thereof.  In the absence of new and 
material evidence, such as evidence establishing that the 
veteran had a diagnosed hearing loss proximate to his service 
separation, no new and material evidence has been obtained, 
and the claim is not reopened.  

3.  Request to reopen claim for service connection for 
tinnitus

The evidence of record at the time of the November 1996 
rating decision included the veteran's service medical 
records, which are devoid of reference to tinnitus.  A 
private treatment record dated in November 1995 disclosed 
that the veteran complained of ringing in his ears "for the 
last several years."  The RO denied the claim for service 
connection for tinnitus. 

After the November 1996 rating decision was issued, the 
veteran submitted an August 1996 private examination report.  
That report reflected that the veteran complained of 
tinnitus.  He attributed that tinnitus to exposure to 
hazardous noise in Vietnam.  The examiner assigned a 
diagnosis of high frequency neurosensory hearing loss 
consistent with noise exposure.  The RO determined that, 
although this evidence was new, it was not material to 
establish service connection, since the complaint and 
diagnosis did not establish chronicity or continuity since 
service, or onset in service, or any other link to the 
veteran's service.

On VA examination conducted in May 2004, the veteran reported 
constant bilateral tinnitus.  He stated that the greatest 
difficulty due to tinnitus was difficulty getting to sleep.  
The veteran reported that tinnitus began in the 1970s.  

The examiner specifically stated that it was not possible to 
resolve the issue of the veteran's tinnitus without resorting 
to mere speculation, since there was no discussion of 
tinnitus on the service induction or separation examinations.  
The first mention of tinnitus in the clinical evidence was a 
private treatment note which indicated that the veteran 
reported having ringing in his years for the last several 
years with no change.  The examiner noted that the veteran 
had reported that tinnitus began in 1967 or 1968 and had also 
reported that tinnitus began in the 1970s.  The examiner 
stated that it appeared that the veteran was not quite sure 
when he began to notice tinnitus.  The examiner noted that 
noise exposure was just one of the many possible causes of 
tinnitus.

The report of the May 2004 examination includes a clinical 
opinion that it is possible that the veteran's tinnitus is 
related to his noise exposure in service.  Since there was no 
medical opinion indicating that the veteran's tinnitus might 
be related to his service at the time of the prior denial in 
November 1996, this evidence meets a key requirement for 
establishing service connection.  As such, the additional 
evidence is both new and material, and warrants reopening the 
claim.  

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  The RO obtained medical opinion as to the 
relationship between the veteran's service and the current 
diagnosis of tinnitus, and obtained all identified clinical 
records.  The claim may be addressed on the merits.  



Law and regulations governing claims for service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and organic 
disease of the nervous system, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

1.  Claim for service connection for a back disorder as due 
to PTSD

The veteran contended that clinical records from Dr. R.E., 
his family physician, would show that a back disorder had its 
onset in the 1970s.  Additional records were sought from Dr. 
R.E., but no records prior to 1985 were obtained, and the 
veteran was so notified.

Private clinical records reflect that the veteran was treated 
for low back pain in February 1988.  A diagnosis of 
myofascial back pain was assigned.  The veteran also 
submitted "Release to Work" records reflecting that he was 
unable to work for a week in February 1988 and for two weeks 
in April and May 1991 as a result of back strain and pain.  

A private outpatient treatment note dated in May 1991 
disclosed that the veteran had acute spasms of the right 
lower back.  Wichita Clinic private records dated in January 
1992 reflect that the veteran provided a long history of 
recurring bouts of back discomfort beginning in the early 
1970s.  He reported that, after the episode in 1991, his back 
pain never resolved.

The veteran also stated that he sought emergency treatment at 
the St. Francis Hospital Emergency Room in the 1970s as a 
result of back pain.  A private emergency department record 
dated in August 1976 reflects that the veteran sought 
treatment for low back pain after playing baseball.  
Lumbosacral spine x-rays were negative.  The assigned 
diagnosis was muscle spasm.

VA and private clinical records dated from 1992 through 
August 2004 reflect chronic complaints of back pain and 
numerous examinations assigning a diagnosis of intervertebral 
disc syndrome, disc protrusions, and degenerative joint 
disease. 

On VA examination conducted in January 2002, the veteran 
provided a history of having back pains during his infantry 
basic training and back problems since service, including an 
event while he was running during infantry training where he 
felt something in his back "pop."  The examiner did not 
provide an opinion as to the etiology or the date of onset of 
the veteran's current back disorder.

In a medical statement submitted in August 2003, Dr. R.E. 
noted a "belief" that the veteran had a long history of 
multiple physical complaints dating back before 1976.  Dr. 
R.E. stated that the veteran had numerous visits for back 
pains, diagnosed as spasms, a disorder made worse by stress.  
He opined that these complaints were the result of the 
veteran's PTSD.

On examination conducted in June 2004, the veteran reported 
original onset of low back pain in 1967.  The veteran 
reported constant low back pain at a level of 5 to 8 on a 
scale of 1 to 10, with pain sometimes increasing to a level 
of 10.  He reported that flare-up to a level of 10 occurred 
at least once per year and would last from one to two weeks.  
The veteran reported that he sought treatment in the 1980s 
with ultrasound and had chiropractic care from 1985 to 1986.  
He had also used muscle relaxers.  He perceived no 
improvements in his low back pain with treatment.  

The examiner assigned a diagnosis of degenerative disc 
disease of the lumbar spine and expressed an opinion that the 
veteran's low back disorder was related to his aging process.  
The examiner opined, in essence, that it was less than likely 
that the diagnosed degenerative disc disease was due to the 
veteran's episode of back pain in service or the proximate 
result of PTSD.

The veteran's representative, in a February 2005 statement, 
argues that the opinion of the VA examiner that the veteran's 
back disorder is due to aging fails to take into 
consideration the fact that the veteran complained of a back 
disorder for so many years encompassed in the aging process.  
However, the Board notes that the veteran has not provided 
clinical or other evidence to support his contention that he 
manifested a back disorder chronically and continuously 
following service prior to 1988.  

In particular, even if the veteran were able to obtain the 
records of reported chiropractic treatment in 1985 to 1986, 
there is a gap of nearly 20 years in the clinical records 
from the veteran's service separation in November 1968 to the 
date of clinical treatment in 1985.  The only clinical record 
reflecting treatment of a back disorder during the period 
from the veteran's November 1968 service discharge until 
documented clinical treatment of back pain in 1988 is the 
one-time emergency treatment record dated in August 1976.  
That treatment record, however, is devoid of history or 
diagnosis of a chronic back disorder.  That treatment record 
does not assist the veteran to substantiate a claim that a 
back disorder was first manifested during service and was 
chronic and continuous thereafter.

Although Dr. R.E.'s August 2003 statement suggests that the 
veteran's PTSD caused or aggravated back spasms, the 
unfavorable opinion of the examiner who conducted the June 
2004 VA examination is more persuasive.  The VA examiner 
reviewed Dr. R.E.'s statement, reviewed the claims file, 
including the records of the veteran's treatment for back 
pain in service and since service, and conducted physical 
examination.  Dr. R.E. stated that the veteran's PTSD caused 
or aggravated back spasms.  However, the examiner who 
conducted the June 2004 VA examination attributed the 
veteran's current back pain to degenerative disc disease, and 
opined that this disorder was not related to the veteran's 
PTSD.  

As the opinion that the veteran's degenerative disc disease 
is related to the aging process is more persuasive than the 
opinion favorable to the veteran, the preponderance of the 
evidence is against the veteran's claim.  The evidence is not 
in equipoise, so the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable determination.  The criteria for service 
connection for a low back disorder are not met, either on a 
direct basis or on a secondary basis, as due to PTSD, and the 
claim must be denied.

2.  Claim for service connection for tinnitus

The examiner who conducted May 2004 VA examination concluded 
that hazardous noise exposure in service might be the cause 
of the veteran's tinnitus, or might not be the cause of the 
veteran's tinnitus, but that the issue could not be resolved 
without resort to speculation.  In essence, the weight of the 
evidence for and against the veteran's claim is in equipoise 
on the question of whether the veteran's currently diagnosed 
tinnitus is etiologically related to his service.  

With the resolution of reasonable doubt in the veteran's 
favor, as required under 38 U.S.C.A. § 5107(b), the Board 
finds that the criteria for entitlement to service connection 
for tinnitus are met.  

3.  Entitlement to service connection for arthritis, left 
shoulder

On VA examination conducted in June 2004, the examiner noted 
that the veteran had full range of motion of the shoulders 
bilaterally, with crepitus on palpation.  There was minimal 
degenerative change of the left acromioclavicular joint, but 
the humeral joint space and articular surfaces were intact.  
There was no osseous abnormality.  A small metallic foreign 
body was embedded in the cortex of the proximal humerus.  The 
examiner opined that it was not at least as likely as not 
that the diagnosed arthritis of the left shoulder was due to 
a service-connected shrapnel wound to the left arm, because 
the bilateral radiologic studies and physical examination 
provided evidence of similar bilateral conditions.  The 
examiner also noted that there was no evidence of 
transference from the localized small foreign body to nerve 
tissue or any other physiologic mechanism which might connect 
the shell fragment wound to the current arthritis of the left 
shoulder.

The preponderance of the competent medical evidence is 
against the claim.  Although the veteran contends that his 
left shoulder pain is due to the shell fragment wound, the 
veteran's lay statements are of lesser weight and evidentiary 
value than the medical opinions of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The preponderance 
of the evidence is against the claim.

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.

Claim for increased initial evaluation for PTSD, applicable 
law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the veteran's appeal arises from the original 
assignment of a disability rating.  With regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the 2001 claim at issue here, a 30 
percent rating, the evaluation currently assigned for the 
veteran's service-connected psychiatric disability, is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent schedular evaluation, contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).


Factual background

The veteran sought service connection for PTSD in 1996, and 
that claim was denied in a November 1996 rating decision.  
However, the veteran's claim of entitlement to service 
connection for PTSD was reopened, and service connection for 
that disability was granted by a rating decision issued in 
March 2002.  The RO assigned an initial evaluation of 30 
percent for disability due to PTSD.  The veteran has 
disagreed with that assigned initial evaluation.

At the time of VA examination conducted in January 2002, the 
veteran described several incidents of feeling like he was 
having a heart attack or shortness of breath.  The examiner 
opined that these were probably panic attacks or physiologic 
responses to PTSD-driven triggering episodes.  The veteran 
reported flashbacks, intrusive thoughts of Vietnam 
frequently, especially since the September 11, 2001 terrorist 
attacks, and reported increased levels of anxiety.  He felt 
"edgy."  He reported avoiding crowds, social gatherings, and 
interpersonal contact.  The veteran reported that he started 
working at the Post Office in 1970 and continued to work 
there.  He remained married to his wife of over 32 years.  He 
reported that his children have done well.  He retreated to 
his basement to get away.  He did not feel he could trust 
anyone and did not trust the people at work.  He reported 
sleep disturbances and stated that he averaged four or five 
hours of sleep each night.  The examiner assigned a diagnosis 
of PTSD, noting that the veteran met the criteria for 
isolation, severe distrust in most people, and restricted 
interpersonal communication.  The examiner assigned a GAF 
scale score of 49.

At the VA examination conducted in October 2002, the veteran 
noted that he was also being seen at the Vet Center.  The 
veteran reported having symptoms of PTSD continuously, 
manifested by anxiety, shakiness in his hand, uneasiness, 
discomfort in crowds, irritability, intrusive thoughts of 
combat on a daily basis, tossing and turning at night.  The 
veteran stated that the most stressful part of his job as a 
letter carrier was interacting with the people on his route, 
including some Vietnamese people who lived on his route.  The 
veteran became tearful when talking about his experiences in 
Vietnam.  The veteran exhibited no abnormal behavior.  His 
speech was of normal rate, pitch and volume.  His vocabulary 
was appropriate for his educational level.  His recent and 
remote memory was intact.  He was able to attend and 
concentrate throughout the evaluation.  The veteran denied 
hallucinations.  His judgment was estimated to be good.  He 
was able to abstract.  He described his current mood as 
depressed and anxious and his affect was congruent with that 
description.  The veteran described irritability with a 
history of rage reactions as well as exaggerated startled 
response.  The examiner concluded that the veteran had PTSD, 
and assigned a GAF score of 50.

The veteran provided a Return to Work form dated in May 2003 
which reflected that the veteran had been off work from April 
24, 2003 to May 17, 2003 as a result of a diagnosis of 
stress.

A Vet Center report dated in November 2003 stated that the 
veteran had been under treatment at the Wichita Vet Center 
since August 2001 for PTSD.  When he first began treatment, 
he was seen as his schedule with the Post Office allowed, 
when his day off could be coordinated with the clinician's 
schedule at the Vet Center.  The medical statement noted 
that, following the veteran's retirement, he was being seen 
on a regular weekly basis.  The veteran's cluster of symptoms 
included night terrors, sleep disturbances, exaggerated 
startle response, flashbacks, intrusive thoughts of combat, 
physiologic and psychological responses to reminders of 
trauma, a strained relationship with his wife, diminished 
interest or participation in social events, and restricted 
range of affect, irritability and anger.  The report noted 
that the veteran had received treatment for over two years 
without a significant change in the degree of his PTSD 
symptomatology, and it was anticipated that the veteran's 
symptoms would continue to wax and wane.

In July 2004, the Wichita Vet Center provided an update on 
the veteran's clinical care.  The provider stated that the 
veteran's prognosis and diagnoses remained the same.  The 
veteran continued to have sleep disturbances, alleviated 
somewhat with a new medication, and continued to have 
intrusive thoughts and flashbacks of combat.  The assigned 
diagnoses were PTSD, chronic, severe, and major depressive 
disorder secondary to PTSD.  The provider assigned a GAF 
scale score of 47 for current functioning and a GAF score of 
50 for highest functioning in the past year.

VA outpatient clinical records dated in October 2002 reflect 
that the veteran decided to reconsider trying antidepressant 
therapy after a reunion with several fellow former 
servicemembers who were under therapy for PTSD.  The November 
2002 VA clinical notes reflect that the veteran felt that his 
symptoms were better, and the provider assigned a GAF score 
of 55.  September 2003 VA notes reflect that a GAF score of 
55 was assigned again, and a GAF score of 53 was assigned in 
February 2004.  A GAF score of 55 was assigned in July 2004.

Analysis

The veteran's PTSD affects his abilities to function in his 
family and occupationally and socially, with such 
deficiencies as anxiety, startle response, flashbacks, 
nightmares, hypervigilance, social isolation, irritability, 
sleep deprivation, mood swings, and impaired anger 
management.  The GAF scores assigned, varying from 47 when 
his symptoms were worst, to 55 at best, reflect clinical 
determinations that the veteran's symptoms are in the range 
of moderate to serious.  Although the veteran's symptoms have 
moderated somewhat, as reflected by improved GAF scores of 
55, compared to 47 at the beginning of the period of the 
pendency of this appeal, the veteran requires frequent 
clinical therapy and medication therapy to maintain that 
level of functioning.  

The Board finds that the veteran's symptoms of PTSD and the 
clinical evaluations of those symptoms more nearly 
approximate the level of impairment associated with a 50 
percent evaluation.  Therefore, in light of the evidence 
described above, the Board concludes that the veteran's PTSD 
is productive of impairment warranting a higher initial 
evaluation of 50 percent under DC 9411 during the entire 
appeal period at issue.

The Board finds that this evidence, while warranting a 50 
percent evaluation, is not consistent with a 70 percent 
evaluation.  In particular, the Board notes that GAF scores 
of 50 to 55 have been assigned the majority of the time.  The 
veteran's PTSD did not prevent the veteran from working, and 
he completed more than 30 years of service with the Post 
Office, retiring based on age in 2003.  The veteran has 
continued to function independently.  There is no evidence 
that the veteran has symptoms consistent with a 70 percent 
evaluation such as suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability with 
periods of violence, spatial disorientation, or neglect of 
personal appearance and hygiene.  There is no evidence that 
the veteran meets any of the criteria for a 100 percent 
evaluation for PTSD.

The evidence as to whether a 70 percent evaluation is 
warranted is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an initial evaluation in 
excess of 50 percent. 


ORDER

The appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.

The appeal to reopen the claim of entitlement to service 
connection for a back disorder is granted; the appeal is 
granted to this extent only, and the reopened claim of 
entitlement to service connection for a back disorder is 
denied.

The appeal for service connection for tinnitus is granted.

The appeal for service connection for arthritis, left 
shoulder, is denied.

An increased initial evaluation to 50 percent for PTSD is 
granted, subject to laws and regulations governing the 
effective date of an award of monetary compensation.  


REMAND

On VA examination conducted in October 1996, the examiner 
assigned a diagnosis of urticaria, undetermined cause.  VA 
clinical records dated from January 2002 to July 2004 reflect 
that a diagnosis of idiopathic urticaria continued to be 
assigned, although the veteran only sought treatment for a 
skin disorder on one occasion, with the provider stating that 
a few "raised" areas were manifested.  The veteran has 
submitted a private clinical opinion that the veteran's 
medical disorders, including "rashes," are secondary to his 
PTSD.  Further factual development, to include a 
determination as to whether the veteran has a current skin 
disorder, and, if so, whether that skin disorder is secondary 
to or aggravated by his service-connected PTSD, is required.  

The examiner who conducted VA examination in October 2002 
stated that the veteran had mild discomfort with palpation of 
the scar at the site of a shrapnel wound, left arm.  In 
contrast, the examiner who conducted VA examination in June 
2004 concluded that the veteran's scar was asymptomatic and 
did not cause limitation of motion or disfigurement.  None of 
the examiners who conducted VA examinations of the shell 
fragment wound, left arm, has described what muscle or muscle 
group was penetrated by the retained metallic foreign body 
lodged against the left humerus.  Further factual 
development, to include identification of the affected muscle 
or muscle group, and to determine whether the veteran's scar 
is tender and painful or whether the veteran's pain on 
palpation of the area of the shrapnel wound scar is due to 
the underlying retained foreign body, is required before the 
Board may complete appellate review.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, especially evidence supporting 
his contention that he has had a skin 
disorder or rash chronically and 
continuously following service, and any 
evidence of the severity of his shell 
fragment wound.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If there 
are any additional documents, reports, or 
types of records which might substantiate 
his claim, he should identify such 
records.  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any treatment 
records not already associated with the 
claims files from any VA or non-VA 
facility from which he has received 
treatment for a skin disorder or shell 
fragment wound, left arm.  Identified 
records should be obtained.  The 
veteran's current VA medical records from 
the Wichita, Kansas VA Medical Center, 
from October 2004 to the present, should 
be obtained and associated with the 
claims file.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for service 
connection for a skin disorder or rash, 
to include as secondary to PTSD, or his 
claim for an increased initial evaluation 
for his shrapnel wound, left arm, 
including statements from others who may 
have observed the veteran's skin rashes 
or difficulty using the left arm, 
including evidence that a skin disorder 
was present proximate to the veteran's 
service discharge.  

4.  The appellant should be scheduled for 
a VA examination for the purpose of 
ascertaining the muscle or muscle group 
affected by a shell fragment wound and 
retained foreign body, left arm, and to 
describe the symptoms due to muscle 
injury or a retained metallic foreign 
body, as compared to symptoms due to the 
scar overlying the retained foreign body.  
The claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  Any indicated tests 
should be accomplished.

5.  The appellant should be scheduled for 
a VA examination for the purpose of 
determining whether the veteran has a 
current skin disorder or skin rash, and, 
if a skin disorder or rash is present, 
ascertaining, if possible, whether it is 
at least as likely as not (is there a 50 
percent or greater probability?) that any 
current skin disorder or skin rash was 
incurred in service, has been chronic and 
continuous since service, or is secondary 
to service-connected PTSD, such as a 
physiologic response.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  Any 
indicated tests should be accomplished.

6.  Thereafter, the claims should be 
reviewed and readjudicated.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue(s) on appeal should 
be issued.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


